DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second fluid conduit and outlet of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because it is unclear how the outer grease tool of Fig. 3 comprises at least a first port wherein the first port is coupled to the retainer of the wheelend assembly.  The outer grease tool appears to labeled as an exhaust 356.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 1 and 2 recite “a base portion coupled to a retainer”.  It is unclear how these are coupled.  In figure 2 these elements appear to separate elements, not coupled together.  Lines 2 and 3 recite “a cap portion coupled to the base portion wherein a second fluid conduit”.  It is unclear how a cap portion is coupled the base portion.  It appears cap 252 includes base portion 253.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Rice, U.S. Patent 5,080,198.

As per claims 1 and 2, Rice discloses an apparatus (11) (fig. 1) configured to allow packing at least one bearing (31) of a unitized wheelend assembly (33, 31) with a lubricant (abstract), comprising:
 	a plug (13, 17, 21) [mandrel, bottom, flange], the plug having a sidewall shaped to engage the unitized wheelend assembly (33, 31) (fig. 1);
 	at least a first fluid conduit (near 49) formed in the plug (13, 17, 21), the first fluid conduit comprising:
 	an inlet (15) with a fitting (27) configured to place a lubrication source in fluid communication with the first fluid conduit (near 49) formed in the plug (13, 17, 21), and
 	an outlet (19) formed in the sidewall of the plug (13, 17, 21) configured to be proximal the at least one bearing (31), wherein the outlet (19) is configured to form a chamber (fig. E-1) with the at least one bearing (31) such that outlet (19) is configured to be in fluid communication with the at least one bearing (31) through the chamber, such that lubricant for the at least one bearing (31) can flow from the lubrication source through the inlet (15), the first fluid conduit (near 49), the outlet (19), and the chamber (fig. E-1) to the at least one bearing (31) until the at least one bearing is packed with lubricant (col. 2, line 49 to col. 3, line 2).


    PNG
    media_image1.png
    426
    423
    media_image1.png
    Greyscale


As per claim 3, Rice as set forth above, discloses the grease is semi-fluid grease.  Examiner interprets grease to be semi-fluid because it is flowed into place and once inside a bearing tends to stay there.

 As per claim 4, Rice as set forth above, discloses the apparatus (11) is an inner grease tool.  Examiner interprets the difference between an inner bearing and an outer bearing is the location of a bearing in the wheelend assembly.  As such, the apparatus of Rice is capable to being an inner grease tool or an outer grease as long as there is access.




As per claim 5, Rice as set forth above, discloses the apparatus (11) comprises an outer grease tool.
Examiner interprets the difference between an inner bearing and an outer bearing is the location of a bearing in the wheelend assembly.  As such, the apparatus of Rice is capable to being an inner grease tool or an outer grease as long as there is access.

Allowable Subject Matter
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an apparatus configured to allow simultaneously packing an inner bearing and an outer bearing of a unitized wheelend assembly with a lubricant including a body shaped to fit in a spindle bore of a unitized wheelend assembly; an inner rotor rotationally coupled to the body on a proximal side; an outer rotor rotationally coupled to the body on a distal side; an extendable and retractable inner disc coupled to the body on the proximal side and operationally coupled to the inner rotor wherein rotation of the inner rotor causes the inner disc to move between an extended position and a retracted position; an extendable and retractable outer disc coupled to the body on the distal side and operationally coupled to the outer rotor wherein rotation of the outer rotor causes the outer disc to move between an extended position and a retracted position; a plurality of fluid conduits extending through the body and configured to deliver lubricant to a chamber adjacent to the inner bearing and the outer bearing when the inner rotor and the outer rotor are in the extended position.  For these reasons, in conjunction with the rest of the structure as claimed in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an apparatus configured to allow packing at least one bearing of a unitized wheelend assembly with a lubricant, including a plug, at least a first fluid conduit formed in the plug, the first fluid conduit including an inlet with a fitting configured to place a lubrication source in fluid communication with the first fluid conduit formed in the plug, and an outlet formed in the sidewall of the plug configured to be proximal the at least one bearing, wherein the outlet is configured to form a chamber with the at least one bearing such that outlet is configured to be in fluid communication with the at least one bearing through the chamber, such that lubricant for the at least one bearing can flow from the lubrication source through the inlet, the first fluid conduit, the outlet, and the chamber to the at least one bearing; the apparatus being an inner grease tool and an outer grease tool; the outer grease tool comprises a base portion coupled to a retainer of the unitized wheelend assembly and a cap portion coupled to the base portion wherein a second fluid conduit is formed between the base portion and the cap portion and wherein the cap portion comprises an inlet and the second fluid conduit comprises an outlet configured to be proximal at least a second bearing of the unitized wheelend assembly.  Or in the alternative, wherein the outer grease tool comprises at least a first port wherein the first port is coupled to the retainer of the unitized wheelend assembly and has an inlet and an outlet opposite the inlet configured to place the lubrication source in fluid communication with the second bearing.  Or in the alternative, the inner grease tool comprises an inner bearing support and the outer grease tool comprises an outer bearing support.   For these reasons, in conjunction with the rest of the structure as claimed in claim 1 and all intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654